                             UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 JEROME PERKINS,

          Plaintiff,                               Case No. 3:19-cv-00959

 v.                                                Judge Aleta A. Trauger
                                                   Magistrate Judge Alistair E. Newbern
 RUSSELL WASHBURN, et al.,

          Defendants.


                                    MEMORANDUM ORDER

          This civil rights action concerns pro se and in forma pauperis Plaintiff Jerome Perkins’s

incarceration at the Trousdale Turner Correctional Center in Hartsville, Tennessee. (Doc. No. 1.)

On July 14, 2020, the Court screened Perkins’s complaint under the Prison Litigation Reform Act,

28 U.S.C. §§ 1915(e)(2), 1915A, and found that he had stated colorable claims under the Eighth

Amendment against CoreCivic and against Sergeant Alicia Gross, Sergeant Lestor l/n/u, and

Lieutenant f/n/u Holmes in their individual capacities; a colorable First Amendment retaliation

claim against CoreCivic; and a colorable Eighth Amendment deliberate indifference to serious

medical needs claim against Mrs. f/n/u Grossman in her individual capacity. (Doc. Nos. 6, 7.) The

Court directed the Clerk’s Office to mail Perkins a service packet for each defendant and ordered

Perkins to complete and return those packets within thirty days. (Doc. No. 7.) Perkins did so,

requesting that the U.S. Marshals Service attempt to serve the defendants at the TTCC. (Doc.

No. 9.)

          On August 6, 2020, the Court received a letter from Perkins stating that Grossman and

Lestor had been terminated from their employment at the TTCC and that Perkins did not have their

“current or work address[es.]” (Doc. No. 10, PageID# 70.) The Court also received another letter


      Case 3:19-cv-00959 Document 11 Filed 08/12/20 Page 1 of 4 PageID #: 72
      from Perkins in which he requests appointment of counsel. (Doc. No. 8.) For the reasons that

      follow, TTCC Warden Raymond Byrd or another authorized representative of the TTCC will be

      ordered to file the last known addresses of Grossman and Lestor under seal and Perkins’s request

      for appointment of counsel will be denied without prejudice.

 I.          Service of Grossman and Lestor

             Where, as here, a plaintiff proceeds in forma pauperis, Federal Rule of Civil

      Procedure 4(c)(3) requires the Court to direct that service be effected by a U.S. Marshal or other

      person specifically appointed by the Court for that purpose. Fed. R. Civ. P. 4(c)(3). Although the

      Court is not required to seek out a defendant’s address so that process can be served, the Sixth

      Circuit has recognized that district courts may undertake measures to discover the identity and

      address of an unserved defendant. Fitts v. Sicker, 232 F. App’x 436, 443–44 (6th Cir. 2007). Such

   measures may include ordering that governmental entities and non-parties provide addresses to the

      U.S. Marshal so that service can be achieved. Id. at 443. This Court and others have relied on Fitts

      to order that service addresses be produced. See Baldwin v. Croft, No. 3:12 CV 1867, 2013 WL

      172870, at *1–2 (N.D. Ohio Jan. 16, 2013); cf. Ely v. Smith, No. 1:07-cv-261, 2008 WL 2076651,

      at *2 (E.D. Tenn. May 15, 2008) (citing Sellers v. United States, 902 F.2d 598 (7th Cir. 1990)).

             Accordingly, the Court will order Warden Byrd or an authorized representative of the

      TTCC to file a notice under seal providing the last known addresses of Defendants Mrs. Grossman

   and Sergeant Lestor.

II.          Appointment of Counsel

             In civil actions, unlike criminal proceedings, there is no constitutional right to counsel.

      Lavado v. Keohane, 992 F.2d 601, 605 (6th Cir. 1993) (“Appointment of counsel in a civil case is

      not a constitutional right.” (quoting Wahl v. McIver, 773 F.2d 1169, 1174 (11th Cir. 1985))); Hollis




                                           2
           Case 3:19-cv-00959 Document 11 Filed 08/12/20 Page 2 of 4 PageID #: 73
v. Perry, No. 3:17-cv-00626, 2018 WL 3572391, at *2 (M.D. Tenn. July 24, 2018) (citing Willett

v. Wells, 469 F. Supp. 748, 751 (E.D. Tenn. 1977), for the proposition that “there is no

constitutional right to an appointed counsel in a civil action”). District courts have discretion to

appoint counsel for indigent civil litigants under 28 U.S.C. § 1915(e)(1), but there must be

exceptional circumstances justifying such an appointment. See Lavado, 922 F.2d at 606 (quoting

Wahl, 773 F.2d at 1174); Childs v. Pellegrin, 822 F.2d 1382, 1384 (6th Cir. 1987) (interpreting

then § 1915(d)). To determine whether exceptional circumstances exist, “a district court considers

the type of case, the ability of the pro se litigant to represent himself or herself, and the nature of

the factual and legal issues involved.” Hollis, 2018 WL 3572391, at *2.

       There are not exceptional circumstances warranting appointment of counsel at this time.

Perkins states that he is currently in protective custody at the South Central Correctional Facility

in Clifton, Tennessee, and that he needs help filling out “these forms[,]” presumably referring to

the service packets that the Court mailed him with a copy of its screening order. (Doc. No. 8,

PageID# 56.) He also repeats his assertion about Grossman’s and Lestor’s firing, and states that

he lacks the resources to locate them. (Doc. No. 8.) Since Perkins requested counsel, he has been

able to complete service packets for the defendants, and the Court will order production of the last

known addresses of those who no longer work at the TTCC. Further, the legal and factual issues

involved in this case are not unusually complex, and Perkins has already demonstrated an ability

to adequately communicate his position to the Court. (Doc. Nos. 1, 2, 4, 5, 8, 10.) Accordingly,

Perkins’s request for appointment of counsel will be denied without prejudice to renewal if

circumstances in this litigation change significantly—for instance, if Perkins’s claims survive a

motion for summary judgment.




                                     3
     Case 3:19-cv-00959 Document 11 Filed 08/12/20 Page 3 of 4 PageID #: 74
III.          Conclusion

              For the foregoing reasons, Warden Byrd or another authorized representative of the TTCC

       is DIRECTED to file the last known addresses of Mrs. Grossman and Sergeant Lestor under seal

       by August 26, 2020, and Perkins’s request for appointment of counsel (Doc. No. 8) is DENIED

       WITHOUT PREJUDICE.

              The Clerk’s Office is DIRECTED to send a copy of this Order to Warden Raymond Byrd,

       Trousdale Turner Correctional Center, 140 Macon Way, Hartsville, TN, 37074.

              It is so ORDERED.



                                                         ____________________________________
                                                         ALISTAIR E. NEWBERN
                                                         United States Magistrate Judge




                                           4
           Case 3:19-cv-00959 Document 11 Filed 08/12/20 Page 4 of 4 PageID #: 75
